           Case 1:19-cv-00816-JPO Document 51 Filed 08/19/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

SeaCube Containers LLC,                      *

       Plaintiff,                            *      Civil Action No.: 19-816-JPO-DCF

v.                                           *

Compass Containers & Shipping                *      IN ADMIRALTY
Services Ltda., et al.,
                                             *
       Defendant and Garnishees,
                                             *

       *       *      *       *      *       *      *       *       *      *       *

                                   DEFAULT JUDGMENT

       This action having been commenced on January 28, 2019 by the filing of the Complaint,

a copy of the Summons and Complaint having been served on defendant Compass Containers &

Shipping Services Ltda., in Brazil, on or about November 29, 2019, by December 5, 2019 at the

latest, and a proof of service having been filed on June 17, 2020, and the defendant not having

answered the Complaint, and the time for answering the Complaint having expired, it is

       ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment

against defendant in the liquidated amount of $1,663,598.54, plus attorneys’ fees, expenses and

costs in the amount of $23,594.26, amounting in all to $1,687,192.80.
       The Clerk shall close Dkt. No. 47 and close this case.



August 19, 2020                                     ___________________________________
                                                    J. Paul Oetken, U.S.D.J.
